                                           Case 5:21-cv-01172-BLF Document 8 Filed 09/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10     KEVIN L. MCCULLOM,                               Case No. 21-01172 BLF (PR)
                                  11                   Plaintiff,                         ORDER OF DISMISSAL
                                  12             v.
Northern District of California
 United States District Court




                                  13

                                  14     JHON KEEN,
                                  15                   Defendant.

                                  16

                                  17

                                  18          Plaintiff, proceeding pro se, filed a civil rights action pursuant to 42 U.S.C. § 1983
                                  19   against Chief Probation Officer “Jhon Keen” of the San Mateo County Probation
                                  20   Department. Dkt. No. 1. On June 28, 2021, the Court dismissed the complaint with leave
                                  21   to amend, to correct various deficiencies. Dkt. No. 7. Plaintiff was directed to file an
                                  22   amended complaint within twenty-eight days from the date the order was filed and advised
                                  23   that failure to respond would result in the dismissal of the action with prejudice for failure
                                  24   to state a claim without further notice to Plaintiff. Id. at 5.
                                  25          The deadline, July 26, 2021, has long since passed, and Plaintiff has failed to file an
                                  26   amended complaint in the time provided. Accordingly, this action is DISMISSED with
                                  27   prejudice for failure to state a claim. The Clerk shall terminate all pending motions and
                                  28
                                            Case 5:21-cv-01172-BLF Document 8 Filed 09/07/21 Page 2 of 2




                                   1   close the file.
                                   2            IT IS SO ORDERED.
                                   3   Dated: _September 7, 2021___                       ________________________
                                                                                          BETH LABSON FREEMAN
                                   4
                                                                                          United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   P:\PRO-SE\BLF\CR.21\01172McCullom_dis-compl.

                                  26

                                  27

                                  28                                                  2
